 



Exhibit 10.1

CREDIT AGREEMENT

Dated as of November 12, 2004

among

MUNIMAE TEI HOLDINGS, LLC,

MMA CONSTRUCTION FINANCE, LLC,

and

MIDLAND MORTGAGE INVESTMENT CORPORATION

as the Borrowers,

MUNICIPAL MORTGAGE & EQUITY, LLC,
as the Guarantor,

BANK OF AMERICA, N.A.,
as the Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION, RBC CAPITAL MARKETS,
CITICORP USA, INC.,

as

Co-Syndication Agents,

The Other Lenders Party Hereto

and

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01. Defined Terms
    1  
1.02. Other Interpretive Provisions
    18  
1.03. Accounting Terms; Changes in GAAP
    18  
1.04. Rounding
    19  
1.05. References to Agreements and Laws
    19  
1.06. Times of Day
    19  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    19  
2.01. Committed Loans
    19  
2.02. Borrowings, Conversions and Continuations of Committed Loans
    20  
2.03. Prepayments
    21  
2.04. Termination or Reduction of Commitments
    22  
2.05. Repayment of Loans
    22  
2.06. Interest
    22  
2.07. Fees
    23  
2.08. Computation of Interest and Fees
    23  
2.09. Evidence of Debt
    23  
2.10. Payments Generally
    23  
2.11. Sharing of Payments
    25  
2.12. Extension of Maturity Date
    26  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    26  
3.01. Taxes
    26  
3.02. Illegality
    27  
3.03. Inability to Determine Rates
    28  
3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans
    28  
3.05. Funding Losses
    29  
3.06. Matters Applicable to all Requests for Compensation
    29  
3.07. Survival
    30  
ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions
    30  
4.01. Conditions of Initial Credit Extension
    30  
4.02. Conditions to all Credit Extensions
    32  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    33  
5.01. Existence, Qualification and Power; Compliance with Laws
    33  
5.02. Authorization; No Contravention
    33  
5.03. Governmental Authorization; Other Consents
    33  
5.04. Binding Effect
    33  
5.05. Financial Statements; No Material Adverse Effect; Solvency
    34  
5.06. Litigation
    34  
5.07. No Default
    34  
5.08. Ownership of Property; Liens
    35  
5.09. Environmental Compliance
    35  
5.10. Insurance
    35  

-i



--------------------------------------------------------------------------------



 



         
5.11. Taxes
    35  
5.12. ERISA Compliance
    35  
5.13. Subsidiaries
    36  
5.14. Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    36  
5.15. Disclosure
    36  
5.16. Compliance with Laws
    36  
5.17. Tax Shelter Regulations
    37  
5.18. Intellectual Property; Licenses, Etc
    37  
5.19. Underwriting and Servicing Procedures
    37  
ARTICLE VI AFFIRMATIVE COVENANTS
    38  
6.01. Financial Statements
    38  
6.02. Certificates; Other Information
    39  
6.03. Notices
    40  
6.04. Payment of Obligations
    41  
6.05. Preservation of Existence, Etc
    41  
6.06. Maintenance of Properties
    41  
6.07. Maintenance of Insurance
    41  
6.08. Compliance with Laws
    42  
6.09. Books and Records
    42  
6.10. Inspection Rights
    42  
6.11. Use of Proceeds
    42  
6.12. Escrow Deposits
    42  
6.13. Ownership of the Borrowers; NYSE Listing
    42  
ARTICLE VII NEGATIVE COVENANTS
    42  
7.01. Liens
    42  
7.02. Fundamental Changes
    43  
7.03. Investments
    43  
7.04. Dispositions
    43  
7.05. Restricted Payments
    43  
7.06. Change in Nature of Business
    44  
7.07. Transactions with Affiliates
    44  
7.08. Use of Proceeds
    44  
7.09. Financial Covenants of Guarantor
    44  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    44  
8.01. Events of Default
    44  
8.02. Remedies Upon Event of Default
    46  
8.03. Application of Funds
    47  
ARTICLE IX ADMINISTRATIVE AGENT
    47  
9.01. Appointment and Authorization of Administrative Agent
    47  
9.02. Delegation of Duties
    48  
9.03. Liability of Administrative Agent
    48  
9.04. Reliance by Administrative Agent
    48  
9.05. Notice of Default
    49  
9.06. Credit Decision; Disclosure of Information by Administrative Agent
    49  
9.07. Indemnification of Administrative Agent
    50  

-ii



--------------------------------------------------------------------------------



 



         
9.08. Administrative Agent in its Individual Capacity
    50  
9.09. Successor Administrative Agent
    50  
9.10. Administrative Agent May File Proofs of Claim
    51  
9.11. Collateral and Guaranty Matters
    52  
9.12. Other Agents; Arrangers and Managers
    52  
ARTICLE X MISCELLANEOUS
    52  
10.01. Amendments, Etc
    52  
10.02. Notices and Other Communications; Facsimile Copies
    53  
10.03. No Waiver; Cumulative Remedies
    54  
10.04. Attorney Costs, Expenses and Taxes
    54  
10.05. Indemnification by the Borrowers
    55  
10.06. Payments Set Aside
    56  
10.07. Successors and Assigns
    56  
10.08. Confidentiality
    58  
10.09. Set-off
    59  
10.10. Interest Rate Limitation
    59  
10.11. Counterparts
    60  
10.12. Integration
    60  
10.13. Survival of Representations and Warranties
    60  
10.14. Severability
    60  
10.15. Tax Forms
    61  
10.16. Replacement of Lenders
    62  
10.17. Governing Law
    63  
10.18. Waiver of Right to Trial by Jury
    64  
10.19. USA Patriot Act Notice
    64  
10.20. NATURE OF OBLIGATIONS
    64  

-iii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
2.01 Commitments and Pro Rata Shares
       
2.02 Applicable Rates; Borrowing Base; Financial Covenants
       
5.13 Subsidiaries and Other Equity Investments
       
5.18 Trademarks and Trade Names;
       
10.02 Administrative Agent’s Office, Certain Addresses for Notices
       

EXHIBITS

     
A
  Committed Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty
F
  Opinion Matters
G
  Borrowing Base Report
H
  Borrowing Base Submission Package

-iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT (“Agreement”) is entered into as of November 12,
2004, among MUNIMAE TEI HOLDINGS, LLC, a Maryland limited liability company, MMA
CONSTRUCTION FINANCE, LLC, a Maryland limited liability company, and MIDLAND
MORTGAGE INVESTMENT CORPORATION, a Florida corporation (collectively, the
“Borrowers”), MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability
company, as Guarantor (the “Guarantor”) each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent.

     The Borrowers and the Guarantor have requested that the Lenders provide a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Details Reply Form in the
form supplied by the Administrative Agent in the Offering Memorandum, dated
September 2004, issued in connection with the credit facility evidenced hereby.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

     
CREDIT AGREEMENT (MuniMae)
  Page 1

 



--------------------------------------------------------------------------------



 



“Aggregate Commitments” means the Commitments of all the Lenders, which shall
not exceed an aggregate amount equal to $250,000,000.00.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Applicable Rate” means, from time to time, the percentages per annum set forth
in Schedule 2.02(1) attached hereto.

“Approved Permanent Commitment” means a permanent commitment, in form and
substance satisfactory to the Administrative Agent, issued by a permanent lender
acceptable to the Administrative Agent, and which can be and is collaterally
assigned to the Lenders together with the related Taxable Construction Loan.

“Approved Subordinate Debt” means Indebtedness which is unsecured and
subordinated to payment of the Obligations in a manner acceptable to
Administrative Agent in its sole discretion.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
each Loan Party and Related Party and its Subsidiaries, as applicable, for the
fiscal year ended December 31, 2003, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of each Loan Party and Related Party, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04.

“Bank of America” means Bank of America, N.A, and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and

     
CREDIT AGREEMENT (MuniMae)
  Page 2

 



--------------------------------------------------------------------------------



 



desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bond Specialist” means a Person acceptable to the Administrative Agent which is
not the Guarantor or any Affiliate thereof, and specializes in evaluating
unrated tax-exempt, private activity bonds.

“Bond Valuation Report means a report, in form and substance satisfactory to the
Administrative Agent, showing information related to the Tax-Exempt Bonds,
including, without limitations, the Market Values of such bonds as designated by
a Bond Specialist.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Security Agreement” means a security agreement in form and substance
satisfactory to Administrative Agent by which the Borrowers grant to the Lenders
a Lien on all of their Tax-Exempt Bonds and Taxable Construction Loans.

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means at any time an amount determined pursuant to calculation
described on Schedule 2.02(2) hereof.

“Borrowing Base Report” means a report of the Borrowers to the Administrative
Agent in the form of Exhibit G hereto.

“Borrowing Base Submission Package” means the items delineated in Exhibit H
hereof.

“Borrowing Base Value” means the amount of each Qualified Tax-Exempt Bond and
each Qualified Taxable Construction Loan included in the Borrowing Base after
applying the appropriate percentage discount and appropriate valuation set forth
in the definition of Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan

     
CREDIT AGREEMENT (MuniMae)
  Page 3

 



--------------------------------------------------------------------------------



 



of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01 (b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property in which Administrative Agent now or hereafter
holds a security interest pursuant to the Borrower Security Agreement,
including, without limitation, all Tax-Exempt Bonds, Taxable Construction Loans
and the collateral securing any such bonds or loans.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Completion of Construction” means the completion of construction of a Project
as evidenced by (a) delivery of a certificate of substantial completion from the
Project’s architect and (b) the

     
CREDIT AGREEMENT (MuniMae)
  Page 4

 



--------------------------------------------------------------------------------



 



issuance of a final certificate of occupancy for such Project from the
appropriate Governmental Authority.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated CAD” means, for any period of determination, the cash available
for distribution for such period, as determined in accordance with Guarantor’s
policies and procedures for determining cash available for distribution (a) as
reflected in its earnings packages furnished to the SEC as supporting
documentation for the financial information contained in its periodic filings on
Form 10-K or Form 10-Q or any relevant filings on Form 8-K or (b) as otherwise
made available to Guarantor’s investors and research analysts from time to time.

“Consolidated Debt” means the total liabilities minus deferred taxes of
Guarantor and its Subsidiaries, all as determined on a consolidated basis in
accordance with GAAP, excluding any liabilities of Guarantor and its
Subsidiaries existing solely as a result of the application of FIN46.

“Consolidated Interest Charges and Distributions” means, for any period, for the
Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discounts, fees, charges and related expenses
of the Guarantor and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) the portion of rent expense of the Guarantor and its Subsidiaries
with respect to such period under capital leases that is treated as interest in
accordance with GAAP, and (c) Restricted Payments made with respect to the
preferred shares of Guarantor and its Subsidiaries provided, that there shall be
excluded any interest which would otherwise have been included herein solely as
a result of the application of FIN 46.

“Consolidated Interest and Distributions Coverage Ratio” means, as of any date
of determination, the ratio of (a) Consolidated CAD for the four fiscal quarters
most recently ended for which the Guarantor has delivered or should have
delivered financial statements pursuant to Section 6.01 (a) or (b), plus
Consolidated Interest Charges and Distributions for such period to (b)
Consolidated Interest Charges and Distributions for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt as of such date to (b) Consolidated Tangible Net Worth
as of such date.

“Consolidated Senior Indebtedness” means, as of any date of determination, the
aggregate amount of the following liabilities which would be shown on the
consolidated balance sheet of the Guarantor and its Subsidiaries prepared in
accordance with GAAP: (a) the outstanding principal amount of all obligations,
whether current or long term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(d) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, and (e) all Indebtedness of the types referred to in clauses
(a) through (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Guarantor or a Subsidiary is a

     
CREDIT AGREEMENT (MuniMae)
  Page 5

 



--------------------------------------------------------------------------------



 



general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrowers or such Subsidiary, excluding, however (i)
Approved Subordinate Debt and (ii) any such Indebtedness which exists solely as
a result of the application of FIN 46.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Guarantor and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Guarantor and its Subsidiaries on that date minus the Intangible Assets
of the Guarantor and its Subsidiaries on that date, provided, that the
determination of Consolidated Tangible Net Worth shall be adjusted to exclude
the effect of FIN 46.

“Construction Phase” means the period from commencement of construction of a
particular Project to the Permanent Phase.

“Contingent Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means the making of Committed Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

     
CREDIT AGREEMENT (MuniMae)
  Page 6

 



--------------------------------------------------------------------------------



 



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“PUS Guide” means the Fannie Mae Delegated Underwriting and Servicing Guide, as
amended, supplemented, modified or reissued from time to time, including any DUS
lender memos, announcements or guide updates issued pursuant thereto.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and (c)
any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

     
CREDIT AGREEMENT (MuniMae)
  Page 7

 



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower or the Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower, the Guarantor or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower, the Guarantor or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower, the Guarantor or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

     

  Eurodollar Base Rate
Eurodollar Rate =
 

--------------------------------------------------------------------------------


  1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

     
CREDIT AGREEMENT (MuniMae)
  Page 8

 



--------------------------------------------------------------------------------



 



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Tax-Exempt Bond” means a Tax-Exempt Bond which is not originally
funded by any Borrower or Affiliate thereof and includes, without limitation,
any Existing Tax-Exempt Bonds which are refunded or refinanced by any Borrower.

“Fannie Mae” means the Federal National Mortgage Association, which is
authorized to do business as “Fannie Mae.”

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated May 19, 2004, among the
Borrowers, the Administrative Agent and the Arranger.

“FIN 46” means the Interpretation of Accounting Research Bulletin no. 51,
Consolidated Financial Statements, promulgated by the Financial Accounting
Standards Board, as the same may be restated, modified or changed from time to
time.

“Foreign, Lender” has the meaning specified in Section 10.15(a)(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

     
CREDIT AGREEMENT (MuniMae)
  Page 9

 



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” has the meaning specified in the introductory paragraph hereto.

“Guaranty” means the Guaranty made by the Guarantor in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit E.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

     (c) net obligations of such Person under any Swap Contract;

     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

     (f) capital leases and Synthetic Lease Obligations; and

     
CREDIT AGREEMENT (MuniMae)
  Page 10

 



--------------------------------------------------------------------------------



 



     (g) all Contingent Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnities” has the meaning set forth in Section 10.05.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, and unamortized debt discount.

“Interest Payment Date” means the first Business Day of each month and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Borrowers in their Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Contingent Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

     
CREDIT AGREEMENT (MuniMae)
  Page 11

 



--------------------------------------------------------------------------------



 



“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Guaranty,
the Borrower Security Agreement, and all other collateral assignments, pledges,
deeds of trust, security agreements and other documents, instruments and
agreements evidencing or securing the Obligations.

“Loan Parties” means, collectively, the Borrowers and the Guarantor.

“Market Value” means the market value of the Tax-Exempt Bonds as determined by a
Bond Specialist, on a quarterly basis.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Borrower
and its Subsidiaries, taken as a whole, or the Guarantor and its Subsidiaries,
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) the occurrence of any event which would have a material adverse
effect on the Collateral or Lenders’ Liens in the Collateral.

“Maturity Date” means the later of (a) November 12, 2006 and (b) if the maturity
is extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

     
CREDIT AGREEMENT (MuniMae)
  Page 12

 



--------------------------------------------------------------------------------



 



“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower, the Guarantor or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibits.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, costs, expenses and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, costs, expenses
and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower, the
Guarantor or any ERISA Affiliate or to which any Borrower, the Guarantor or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permanent Phase” means with respect to a Project the date on which amortization
payments have commenced on the project loan and there shall have occurred
(a) Completion of Construction, (b) Stabilization and (c) if required or
provided for under the applicable bond documents, a Resizing of the applicable
Tax-Exempt Bond.

     
CREDIT AGREEMENT (MuniMae)
  Page 13

 



--------------------------------------------------------------------------------



 



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Borrower, the Guarantor or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Project” means the real estate and improvements thereon, including, without
limitation, the improvements to be constructed thereon, the construction of
which, or the acquisition and rehabilitation of which, is funded by a Tax-Exempt
Bond or Taxable Construction Loan.

“Qualified Tax-Exempt Bonds” means those Tax-Exempt Bonds approved by the
Administrative Agent (a) which are owned by any Borrower, (b) on which Lenders
have a first and prior Lien, including, without limitation, a Lien on all rights
of such Borrower to the collateral securing such bonds (if any), and (c) with
respect to which the Borrowers have provided to the satisfaction of the
Administrative Agent, all of the items related thereto required by the
applicable Borrowing Base Submission Package; provided, that, a Tax-Exempt Bond
shall no longer be considered a Qualified Tax-Exempt Bond on the earlier of (i)
the first day of the 13th month following the Resizing of such bond, (ii) the
first day of the 25th month following Completion of Construction of the Project
securing such Tax-Exempt Bond (so long as such bond is not an Existing
Tax-Exempt Bond), (iii) the first day of the 13th month following the admission
of any such bond in the Borrowing Base if such bond is an Existing Tax-Exempt
Bond, (iv) the first day of the 49th month following the date such Tax-Exempt
Bond is first included in the Borrowing Base, and (v) the date on which there
shall occur a payment default on such bond, without regard to any grace or cure
period provided in the underlying bond documents, or the occurrence of any event
which constitutes a non-payment default thereunder which results in an
acceleration of the maturity thereof.

“Qualified Taxable Construction Loans” means those Taxable Construction Loans
approved by the Administrative Agent (a) which are owned by any Borrower, (b)
which have been collaterally assigned to Lenders such that Lenders have a first
and prior Lien thereon (including, without limitation, all collateral securing
such loans), (c) which have been underwritten to comply with the DUS Guide
promulgated by Fannie Mae or the Freddie Mac permanent loan standards and are
anticipated to be delivered upon stabilization to Fannie Mae or Freddie Mac and
converted to a permanent loan in accordance with the applicable Approved
Permanent Commitment, and (d) with respect to which the Borrowers have provided
to the satisfaction of

     
CREDIT AGREEMENT (MuniMae)
  Page 14

 



--------------------------------------------------------------------------------



 

\

the Administrative Agent, all of the items related thereto required by the
applicable Borrowing Base Submission Package; provided, that, a Taxable
Construction Loan shall no longer be considered a Qualified Taxable Construction
Loan on the earlier of (i) the first day of the 25th month following Completion
of Construction, (ii) the first day of the 13th month following the month in
which Stabilization of the underlying Project occurs, (iii) the first day of the
49th month following the date such Taxable Construction Loan is first included
in the Borrowing Base, and (iv) the date on which there shall occur a payment
default on such loan, without regard to any grace or cure period provided in the
underlying loan documents, or the occurrence of any event which constitutes a
non-payment default thereunder which results in an acceleration of the maturity
thereof.

“Register” has the meaning set forth in Section 10.07(c).

“Related Party” means MuniMae TE Bond Subsidiary, LLC.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans has been terminated pursuant to Section 8.02, Lenders holding in
the aggregate at least 66-2/3% of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Resizing” means there has occurred a mandatory redemption of a Tax-Exempt Bond
resulting from a reduction (by prepayment or otherwise) of the underlying
project loan to reflect a debt service coverage of at least 1.10 as selected by
the Borrowers, for such project loan based on the then current operating income
generated by the applicable Project.

“Responsible Officer” means (a) relating to the delivery of any Compliance
Certificate and the certificate required by Section 2.12(b), the chief executive
officer, president, chief financial officer or controller of a Loan Party, and
(b) relating to all other submissions and deliveries, any duly elected officer
or authorized employee of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Loan Party or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

     
CREDIT AGREEMENT (MuniMae)
  Page 15

 



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto,

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions,

“Section 42 LIHTC Equity” means the equity which is made available to pay
acquisition or construction costs of a Project as a result of a sale of the low
income housing tax credit made available pursuant to Section 42 of the Code.

“Shareholders’ Equity” means consolidated shareholders’ equity of the Guarantor
and its Subsidiaries as of the date of determination computed in accordance with
GAAP.

“Stabilization” means the applicable project has achieved 90% occupancy for
ninety consecutive days.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or

     
CREDIT AGREEMENT (MuniMae)
  Page 16

 



--------------------------------------------------------------------------------



 



other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax-Exempt Bonds” means tax-exempt revenue bonds issued by state or local
governments or quasi governmental entities to finance affordable multifamily
housing developments.

“Taxable Construction Loans” means floating rate construction loans for
multifamily housing investments, including those supported by 9% Section 42
LIHTC Equity and market rate, student and senior housing projects.

“Threshold Amount” means $10,000,000, except that for the purpose of the Event
of Default set forth in Section 8.01(e) the Threshold Amount for non-recourse
Debt shall be $20,000,000.

“Total Outstanding” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Unencumbered Liquidity” means, as of any date of determination, for any Person,
the aggregate market value of the following assets owned by such Person and
which are neither (i) the subject of any Lien nor (it) being held for the
benefit of third parties or otherwise restricted:

     (a) cash, and obligations issued or guaranteed by the United States of
America,

     (b) marketable direct obligations issued or guaranteed by any Person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America pursuant to authority granted by the Congress of the
United States, and maturing within one year of the date of acquisition thereof,

     (c) certificates of deposit issued, or banker’s acceptances drawn on and
accepted by, or money market accounts or time deposits in, commercial banks
which are members of the Federal Deposit Insurance Corporation and which have a
combined capital, surplus and undistributed profits of at least $50,000,000, and
maturing within one year of the date of acquisition thereof,

     (d) repurchase agreements maturing within one year of the date of
acquisition thereof with any such commercial bank, or with broker-dealers or
other institutions, that are secured by marketable direct obligations issued or
guaranteed by the United States of America or an agency or instrumentality
thereof,

     
CREDIT AGREEMENT (MuniMae)
  Page 17

 



--------------------------------------------------------------------------------



 



     (e) other money market instruments and mutual funds, substantially all of
the assets of which are invested in any or all of the investments described in
clauses (a) through (d) above, and

     (f) commercial paper (other than commercial paper issued by any Borrower or
any of its Affiliates), maturing no more than ninety (90) days after the date of
creation thereof, and with a rating of at least P-l by Moody’s or A-l by S&P on
the date of acquisition (the value of which shall be determined in accordance
with generally accepted accounting principles).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

     (b) (i) The words “herein,” “hereto,” “hereof and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

     (iii) The term “including” is by way of example and not limitation.

     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

     1.03. Accounting Terms; Changes in GAAP.

     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial

     
CREDIT AGREEMENT (MuniMae)
  Page 18

 



--------------------------------------------------------------------------------



 



calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, provided that in the event
any such change in GAAP is the sole cause of the Guarantor being in violation of
any financial covenant set forth in Section 7.09, such violation shall not cause
a Default unless such violation continues to exist as of the first day of the
fiscal quarter immediately following the fiscal quarter in which such violation
was first reported, and (ii) the Borrowers shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

     1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

     1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

     1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01. Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Credit Extension, (i) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments and the Borrowing Base, and
(ii) the aggregate

     
CREDIT AGREEMENT (MuniMae)
  Page 19

 



--------------------------------------------------------------------------------



 



Outstanding Amount of the Committed Loans of any Lender, shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

Outstanding Amount of the Committed Loans of any Lender, shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

     2.02. Borrowings, Conversions and Continuations of Committed Loans.

     (a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrowers’ irrevocable written notice by delivery to the Administrative Agent of
a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrowers. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) five Business Days prior to
the requested date of any Borrowing if such Borrowing includes an addition of
Tax-Exempt Bonds or Taxable Construction Loans to the Borrowing Base or (2) if
no Tax-Exempt Bonds or Taxable Construction Loans are to be added to the
Borrowing Base, then (i) three Business Days prior to the requested date of the
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Committed Loan Notice
shall be accompanied by a Borrowing Base Report which includes a representation
as of such date signed by a Responsible Officer to the effect that they are in
compliance with the Borrowing Base as of the date of such Borrowing, and a
Borrowing Base Submission Package if Tax-Exempt Bonds or Taxable Construction
Loans are being delivered at such time for inclusion in the Borrowing Base. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $1,000,000. Each Borrowing of or conversion to
Base Rate Loans shall be in a minimum principal amount of $500,000. Each
Committed Loan Notice shall specify (i) whether the Borrowers are requesting a
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrowers fail to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrowers request a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately

     
CREDIT AGREEMENT (MuniMae)
  Page 20

 



--------------------------------------------------------------------------------



 



available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrowers.

     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

     (d) The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

     (e) After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than eight Interest Periods in effect
with respect to Eurodollar Rate Loans.

     2.03. Prepayments.

     (a) The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a minimum principal amount of $1,000,000; and (iii) any prepayment
of Base Rate Loans shall be in a minimum principal amount of $500,000 or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares.

     
CREDIT AGREEMENT (MuniMae)
  Page 21

 



--------------------------------------------------------------------------------



 



     (b) If for any reason the Total Outstandings at any time exceeds the lesser
of the Aggregate Commitments or the Borrowing Base then in effect, the Borrowers
shall immediately prepay Loans in an aggregate amount equal to such excess.

     2.04. Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, and (iii) the Borrowers
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

     2.05. Repayment of Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

     2.06. Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

     (b) If any amount payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     
CREDIT AGREEMENT (MuniMae)
  Page 22

 



--------------------------------------------------------------------------------



 



     2.07. Fees.

     (a) Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, an unused fee
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitment exceeds the Outstanding Amount. The unused fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the fifth Business Day of each calendar quarter
for the preceding quarter, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The unused fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

     (b) Other Fees. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

     2.08. Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10( a), bear interest for one day.

     2.09. Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

     2.10. Payments Generally.

     (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly

     
CREDIT AGREEMENT (MuniMae)
  Page 23

 



--------------------------------------------------------------------------------



 



provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

     (b) If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

     (c) Unless the Borrowers or any Lender have notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, have timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

     (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

     
CREDIT AGREEMENT (MuniMae)
  Page 24

 



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest, within one Business
Day after the date such conditions were not satisfied.

     (e) The obligations of the Lenders hereunder to make Committed Loans are
several and not joint. The failure of any Lender to make any Committed Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan.

     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     2.11. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Committed Loans, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased

     
CREDIT AGREEMENT (MuniMae)
  Page 25

 



--------------------------------------------------------------------------------



 



to the same extent as though the purchasing Lender were the original owner of
the Obligations purchased.

     2.12. Extension of Maturity Date.

     (a) Not earlier than 60 days prior to, nor later than 30 days prior to,
each anniversary of this Agreement, the Borrowers may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 30 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the Lenders’ responses. If any Lender declines, or is deemed to
have declined, to consent to such extension, the Borrowers may cause any such
Lender to be replaced as a Lender pursuant to Section 10.16.

     (b) The Maturity Date shall be extended only if all Lenders (after giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the following year,
effective as of the Maturity Date then in effect (such existing Maturity Date
being the “Extension Effective Date”). The Administrative Agent and the
Borrowers shall promptly confirm to the Lenders such extension, and the
Extension Effective Date. As a condition precedent to each such extension, the
Borrowers shall pay to the Administrative Agent for the pro rata benefit of the
consenting Lenders based on their respective Commitments an aggregate extension
fee equal to .20% of the Aggregate Commitments as of the applicable Extension
Effective Date and deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Extension Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such extension and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Extension Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.12, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01. and (B) no Default exists.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01. Taxes.

     (a) Any and all payments by the Borrowers to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto,

     
CREDIT AGREEMENT (MuniMae)
  Page 26

 



--------------------------------------------------------------------------------



 



excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrowers shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions, (iii) the Borrowers shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrowers
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

     (c) If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

     (d) The Borrowers agree to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01 (c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.

     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be

     
CREDIT AGREEMENT (MuniMae)
  Page 27

 



--------------------------------------------------------------------------------



 



suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

     3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c) utilized in the determination of
the Eurodollar Rate), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender

     
CREDIT AGREEMENT (MuniMae)
  Page 28

 



--------------------------------------------------------------------------------



 



(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.

     (c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

     3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

     3.06. Matters Applicable to all Requests for Compensation.

     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

     
CREDIT AGREEMENT (MuniMae)
  Page 29

 



--------------------------------------------------------------------------------



 



     (b) The Borrowers shall not be required to make any payments to any Lender
for any additional amounts pursuant to Section 3.01 or 3.04 unless (i) such
Lender is imposing similar costs on all borrowers under other loans similar to
the Loan and of the Type with respect to which such compensation is requested
and (ii) such Lender has given written notice to the Borrowers, through the
Administrative Agent, of its intent to request such payments prior to or within
60 days after the date on which such Lender became entitled to claim such
amounts. Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.01 or 3.04 with respect to such Lender, it will,
if requested by any Borrower and to the extent permitted by law or by the
relevant Governmental Authority, endeavor in good faith to avoid or minimize the
increase in costs or reduction in payments resulting from such event (including,
without limitation, endeavoring to change its applicable Lending Office);
provided that such avoidance or minimization can be made in such a manner that
such Lender, in its sole determination, suffers no economic, legal or regulatory
disadvantage. If any Lender requests compensation from the Borrowers under
Section, 3.01 or 3.04, the Borrowers may replace such Lender pursuant to
Section 10.16, suspend the obligation of such Lender thereafter to make or
continue Loans of the Type with respect to which such compensation is requested,
or to convert Loans of any other Type into Loans of such Type, until the Law
giving rise to such request ceases to be in effect; provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

     3.07. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     4.01. Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

     (a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters), the Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:

     (i) executed counterparts of this Agreement, the Guaranty, the Borrower
Security Agreement and any other pledges, collateral assignments and other
documents or agreements required by the Administrative Agent to create a first
and prior lien in the Collateral, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrowers;

     (ii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;

     
CREDIT AGREEMENT (MuniMae)
  Page 30

 



--------------------------------------------------------------------------------



 



     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrowers and Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

     (v) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request, subject to customary assumptions and
qualifications;

     (vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

     (vii) a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

     (viii) Uniform Commercial Code financing statements authorized by the
Borrowers (and executed if necessary) and covering such Collateral as the
Administrative Agent may request;

     (ix) A duly completed Borrowing Base Report dated the Closing Date,
together with each of the items referenced on the Borrowing Base Submission
Package;

     (x) The results of a Uniform Commercial Code search showing all financing
statements and other documents or instruments on file against the Borrowers in
the office of the Secretary of State of Maryland;

     (xi) Copies of the Organizational Documents for each Loan Party certified
by a Responsible Officer of the applicable Loan Party as being a true and
correct copy thereof and that the same is in full force and effect without
modification or amendment except as disclosed to the Administrative Agent; and

     
CREDIT AGREEMENT (MuniMae)
  Page 31

 



--------------------------------------------------------------------------------



 



     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.

     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.

     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

     4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

     (a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

     (c) The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

     (d) The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.

     (e) At least (i) five (5) Business Days prior to the date of the requested
Credit Extension if such Credit Extension includes an addition of any Tax-Exempt
Bonds or Taxable Construction Loans to the Borrowing Base, or (ii) three
(3) Business Days prior to the date of the requested Credit Extension if such
Credit Extension does not include an addition of any Tax- Exempt Bonds or
Taxable Construction Loans to the Borrowing Base, the Administrative Agent shall
have received a Borrowing Base Report dated the date of such Credit Extension
which shall include a representation that Borrowers are in compliance with the
Borrowing Base after giving effect to the requested Credit Extension and, if
such Credit Extension includes an addition of any Tax-Exempt Bonds or Taxable
Construction Loans, all items referenced in Exhibit H attached, including,
without limitation, any original notes or bonds (or evidence that any such
original note or bond is being held pursuant to a bailment agreement acceptable
to the Administrative Agent), and copies of guarantees, permanent loan
commitments, mortgages/deeds of trust, and title

     
CREDIT AGREEMENT (MuniMae)
  Page 32

 



--------------------------------------------------------------------------------



 



insurance policies, such related documents as Administrative Agent may request,
and the Administrative Agent shall have approved same.

Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(3) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

     The Borrowers and the Guarantor represent and warrant to the Administrative
Agent and the Lenders that:

     5.01. Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

     5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
securing the Obligations) under, (i) any Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

     5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

     5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

     
CREDIT AGREEMENT (MuniMae)
  Page 33

 



--------------------------------------------------------------------------------



 



     5.05. Financial Statements; No Material Adverse Effect; Solvency.

     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the applicable Loan Party as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the applicable Loan Party, on a
consolidated basis, as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

     (b) The unaudited consolidated balance sheet of each Borrower (other than
MuniMae TEI Holdings, LLC) dated June 30, 2004, and the Guarantor dated June 30,
2004, and the related consolidated statements of income or operations and
shareholders’ equity for the fiscal quarter ended on that date (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the consolidated financial condition of the applicable Loan Party, as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes, to
normal year-end audit adjustments and to adjustments required by Loan Parties’
public accountants in order to comply with FIN 46, provided that such change
does not cause a Material Adverse Effect or cause any Loan Party to be in
violation of the financial statements herein contained.

     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

     (d) The aggregate fair market value of each of the Borrower’s and the
Guarantor’s assets exceeds its liabilities. Each of the Borrowers and the
Guarantor has sufficient cash flow to enable it to pay its Indebtedness as it
matures. Each of the Borrowers and the Guarantor has a reasonable amount of
capital to conduct its business as presently contemplated.

     5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers and the Guarantor after
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against any Borrower,
the Guarantor or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

     5.07. No Default. None of the Borrowers, the Guarantor or any of their
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

     
CREDIT AGREEMENT (MuniMae)
  Page 34

 



--------------------------------------------------------------------------------



 



     5.08. Ownership of Property; Liens. Each of the Borrowers and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrowers and their Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

     5.09. Environmental Compliance. The Borrowers and their Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrowers have reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     5.10. Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrowers or the applicable
Subsidiary operates.

     5.11. Taxes. Each Loan Party has filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party that would, if made, have a Material Adverse
Effect.

     5.12. ERISA Compliance.

     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrowers and the Guarantor, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Borrowers, the Guarantor and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

     (b) There are no pending or, to the knowledge of the Borrowers and the
Guarantor, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

     
CREDIT AGREEMENT (MuniMae)
  Page 35

 



--------------------------------------------------------------------------------



 



     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) none of the
Borrowers, the Guarantor or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) none of the Borrowers, the Guarantor or any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) none of the Borrowers, the Guarantor or any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

     5.13. Subsidiaries. The Borrowers have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and have no equity
investments in any other corporation or entity other than interests in
securitizations and those equity investments specifically disclosed in Part(b)
of Schedule 5.13.

     5.14. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

     (a) None of the Borrowers is engaged nor will any Borrower engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

     (b) Neither Loan Party, any Person Controlling any Loan Party, or any
Subsidiary of either Loan Party (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

     5.15. Disclosure. Each Loan Party disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No written report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

     5.16. Compliance with Laws. Each Loan Party and its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such

     
CREDIT AGREEMENT (MuniMae)
  Page 36

 



--------------------------------------------------------------------------------



 



requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

     5.17. Tax Shelter Regulations. The Borrowers do not intend to treat the
Loans and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation section 1.6011-4). If the Borrowers determine to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

     The Borrowers acknowledge that the Administrative Agent and/or one or more
of the Lenders may treat the Loans as part of a transaction that is subject to
Treasury Regulation section 1.6011-4 or section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

     5.18. Intellectual Property; Licenses, Etc. The Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, including, without limitation the trademarks and trade names
set forth on Schedule 5.18 hereof. To the best knowledge of the Borrowers, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the
Borrowers or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     5.19. Underwriting and Servicing Procedures. The due diligence, collateral
control, collection, credit and underwriting procedures used by the Borrowers in
the conduct of their business with respect to the Collateral are no less
stringent than those used by comparable companies engaged in similar business
lines and those in effect on the Closing Date, including, but not limited to,
requirements that (i) there be in existence such builder’s risk, hazard,
liability and other insurance on each Project that is typical in the industry,
with certificates thereof having been delivered to the applicable Borrower
showing the applicable Borrower, or trustee in connection with a Tax-Exempt
Bond, as an additional insured or loss payee as applicable; (ii) if applicable,
the Project be constructed pursuant to the Project budget, and construction and
architect’s contracts, and in substantial accordance with plans and
specifications all as approved by the applicable Borrower, any Governmental
Authority and any permanent lender under any applicable Approved Permanent
Commitment, (iii) the Project developer shall have obtained and delivered copies
to the applicable Borrower of any permits, certificates, licenses or other
appropriate requirements, by any applicable Governmental Authority for the
construction and/or ownership of the applicable Project, (iv) the applicable
Borrower shall have received and approved a survey and commitment for title
insurance in form, and with such endorsements, typically required in the
industry for each Project, (v) the applicable Borrower shall have received and
approved a form lease related to the Project, which shall be a form with terms
standard in the industry for similar properties, and shall have received and
approved a

     
CREDIT AGREEMENT (MuniMae)
  Page 37

 



--------------------------------------------------------------------------------



 



management agreement for each Project, and (vi) the applicable Borrower shall
have received certificates, instruments and opinions showing the valid
existence, good standing and authority of the Project owner and Persons acting
on its behalf.

ARTICLE VI
AFFIRMATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party
shall:

     6.01. Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

     (a) as soon as available, but in any event within 120 days after the end of
each fiscal year of each Loan Party, consolidated balance sheets of the
applicable Loan Party (other than MuniMae TEI Holdings, LLC) and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, as well as describing any adjustments made due to FIN 46,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of each Loan Party,
unaudited consolidated balance sheets of the applicable Loan Party (other than
MuniMae TEI Holdings, LLC) and its Subsidiaries as at the end of such fiscal
quarter, and the related unaudited consolidated statements of income or
operations, shareholders’ equity for such fiscal quarter and for the portion of
the applicable Loan Party’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
as well as describing any adjustments made due to FIN 46, all in reasonable
detail and certified by a Responsible Officer of the applicable Loan Party, as
fairly presenting the financial condition, results of operations and
shareholders’ equity of the applicable Loan Party and its Subsidiaries, in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

     (c) as soon as available, but in any event within 120 days after the end of
each fiscal year of the Related Party, consolidated balance sheets of the
Related Party and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, as well as describing any
adjustments made due to FIN 46, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be

     
CREDIT AGREEMENT (MuniMae)
  Page 38

 



--------------------------------------------------------------------------------



 



subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

     (d) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Related
Party, consolidated balance sheets of the Related Party and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations and shareholders’ equity for such fiscal quarter and for
the portion of the Related Party’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
as well as describing any adjustments made due to FIN 46, all in reasonable
detail and certified by a Responsible Officer of the Related Party, as fairly
presenting the financial condition and results of operations and shareholders’
equity of the Related Party and its Subsidiaries, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

     6.02. Certificates; Other Information. Deliver to the Administrative Agent
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01 (a) and (c), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01, a duly completed Compliance Certificate signed by a
Responsible Officer of the applicable Loan Party or Related Party, and,
concurrently with the delivery of the financial statements referred to in
Section 6.01 (b), a Bond Valuation Report showing, inter alia, the Market Value
of the Tax-Exempt Bonds as designated by a Bond Specialist;

     (c) as soon as available, and in any event within twenty-five (25) days
after the end of each calendar month, a Borrowing Base Report in substantially
the form of Exhibit G hereto, certified by a Responsible Officer of the
Borrowers, together with (i) the accompanying documentation required as set
forth on Exhibit H hereto and (ii) a schedule of all Qualified Tax- Exempt Bonds
and Qualified Taxable Construction Loans in the Borrowing Base as of such date;

     (d) upon request by Administrative Agent, promptly after the furnishing
thereof, copies of any financial statement or report received by either Loan
Party from Fannie Mae or Freddie Mac or furnished to Fannie Mae or Freddie Mac
by either Loan Party, pursuant to the terms of any indenture, loan, or credit or
similar agreement (excluding agreements by the Borrowers or the Guarantor to
make loans) and not otherwise required to be furnished to the Administrative
Agent pursuant to any other clause of this Section;

     (e) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of either Loan Party by independent

     
CREDIT AGREEMENT (MuniMae)
  Page 39

 



--------------------------------------------------------------------------------



 



accountants in connection with the accounts or books of either Loan Party or any
Subsidiary thereof, or any audit of any of them;

     (f) promptly after the Borrowers have notified the Administrative Agent of
any intention by the Borrowers to treat the Loans and related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form;

     (g) promptly after the filing thereof, a true, correct and complete copy of
each Form 10-K and Form 10-Q and all other material documents or material
correspondence filed by the Guarantor or any of its Subsidiaries with, or
received by the Guarantor or any of its Subsidiaries from, the SEC; and

     (h) promptly, such additional information regarding the business, financial
or corporate affairs of either Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

     Documents required to be delivered pursuant to Section 6.01(a) or (b) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which either Loan Party posts such documents, or
provides a link thereto on either Loan Party’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on either Loan Party’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the applicable Loan Party shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the applicable Loan Party to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the applicable Loan Party shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the applicable Loan Party shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) and the Borrowing Base Report required by Section 6.02(c) to the
Administrative Agent. Administrative Agent shall deliver to the Lenders copies
of any documents received pursuant to this Section 6.02, or make such documents
available to the Lenders if posted electronically.

     6.03. Notices. Promptly notify the Administrative Agent:

     (a) of the occurrence of any Default or Event of Default;

     (b) of any matter (including (i) breach or non-performance of, or any
default under, a Contractual Obligation of either Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between either Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting either Loan Party or any Subsidiary thereof,
including pursuant

     
CREDIT AGREEMENT (MuniMae)
  Page 40

 



--------------------------------------------------------------------------------



 



     to any applicable Environmental Laws) that has resulted or could reasonably
be expected to result in a Material Adverse Effect;

     (c) of the occurrence of any ERISA Event; and

     (d) of any material change in accounting policies or financial reporting
practices by either Loan Party or any Subsidiary thereof.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. Administrative
Agent shall deliver to the Lenders copies of any notices received pursuant to
this Section 6.03, or make such documents available to the Lenders if posted
electronically.

     6.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party or Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

     6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

     6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

     6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the either Loan Party, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

     
CREDIT AGREEMENT (MuniMae)
  Page 41

 



--------------------------------------------------------------------------------



 



     6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

     6.09. Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Loan Party or Subsidiary thereof, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over either Loan Party or any Subsidiary thereof, as the case may
be.

     6.10. Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

     6.11. Use of Proceeds. Use the proceeds of the Credit Extensions solely for
the (a) origination and acquisition of Qualified Tax-Exempt Bonds, (b)
acquisition of Existing Tax-Exempt Bonds from the secondary market, and
(c) origination and funding of Qualified Taxable Construction Loans.

     6.12. Escrow Deposits. Cause all escrow deposits (including, without
limitation, deposits for insurance, real estate taxes and replacement reserves)
for any Project to be maintained with the Administrative Agent unless otherwise
required by any local housing agency/bond issuer or as agreed to by
Administrative Agent.

     6.13. Ownership of the Borrowers; NYSE Listing. Cause the Guarantor to at
all times own, directly or indirectly, all of the capital stock and all other
equity interests of each of the Borrowers and cause the Guarantor to at all
times maintain its eligibility for and listing on the New York Stock Exchange.

ARTICLE VII
NEGATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party
shall:

     7.01. Liens. Allow the Borrowers or any of their Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of the Collateral other than
Liens securing the Obligations.

     
CREDIT AGREEMENT (MuniMae)
  Page 42

 



--------------------------------------------------------------------------------



 



     7.02. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, convert its equity securities or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

     (a) any Subsidiary of the Guarantor may merge with the Guarantor or another
Subsidiary of the Guarantor, provided that, if any such merger is with
Guarantor, the Guarantor shall be the continuing or surviving Person; and

     (b) any Subsidiary of the Guarantor may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Guarantor or to
another Subsidiary of the Guarantor; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary of the Guarantor, then the transferee
must either be the Guarantor or a wholly-owned Subsidiary of the Guarantor.

     7.03. Investments. Allow the Borrowers or any of their Subsidiaries to make
any Investments, except:

     (a) Investments in the form of cash equivalents;

     (b) Investments in any wholly-owned Subsidiary;

     (c) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

     (d) Investments consisting of Tax-Exempt Bonds and Taxable Construction
Loans; and

     (e) Subject to Section 7.07 below, Investments consisting of loans made in
the ordinary course of business to Affiliates.

     7.04. Dispositions. Allow any of the Borrowers or any of their Subsidiaries
to make any Disposition or enter into any agreement to make any Disposition with
respect to the Collateral, except as otherwise permitted under the Loan
Documents.

     7.05. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (a) each Subsidiary of the Guarantor may make Restricted Payments to
the Guarantor and, except for the Borrowers, to wholly-owned Subsidiaries of the
Guarantor, (b) the Guarantor and its Subsidiaries may make Restricted Payments
so long as no Default or Event of Default has occurred pursuant to
Section 8.01(a), (f), (g) or (l) and after giving effect to any such Restricted
Payment, the Guarantor complies with the covenants set forth in Section 7.09,
and (c) the Related Party may make Restricted Payments which are payable to the
holders of all series of preferred shares issued by the Related Party.

     
CREDIT AGREEMENT (MuniMae)
  Page 43

 



--------------------------------------------------------------------------------



 



     7.06. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

     7.07. Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Guarantor, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the applicable Loan Party or its Subsidiary as would be obtainable by such Loan
Party or its Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

     7.08. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

     7.09. Financial Covenants of Guarantor.

     (a) Unencumbered Liquidity. Permit the Unencumbered Liquidity of the
Guarantor to be less than the amount set forth on Schedule 2.02(3) at any time.

     (b) Minimum Consolidated Tangible Net Worth. Permit the Consolidated
Tangible Net Worth of the Guarantor to be less than the amount set forth on
Schedule 2.02(3) at any time.

     (c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of
the Guarantor to be greater than the ratio set forth on Schedule 2.02(3) at any
time.

     (d) Consolidated Senior Indebtedness to Consolidated Tangible Net Worth.
Permit the ratio of Consolidated Senior Indebtedness of the Guarantor to
Consolidated Tangible Net Worth of the Guarantor to exceed the ratio set forth
on Schedule 2.02(3) at any time.

     (e) Consolidated Interest and Distribution Coverage Ratio. Permit the
Consolidated Interest and Distribution Coverage Ratio of the Guarantor to be
less than the ratio set forth on Schedule 2.02(3) at any time.

     ARTICLE VIII

     EVENTS OF DEFAULT AND REMEDIES

     8.01. Events of Default. Any of the following shall constitute an Event of
Default:

     (a) Non-Payment. The Borrowers or any other Loan Party fail to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

     
CREDIT AGREEMENT (MuniMae)
  Page 44

 



--------------------------------------------------------------------------------



 



     (b) Specific Covenants. The applicable Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.10, or 6.11; or Article VII; or

     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following written notice of such failure from the
Administrative Agent; or

     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

     (e) Cross-Default, (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due, after giving effect to any applicable cure period,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Contingent Obligation (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Contingent Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Contingent Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrowers or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any of the Borrowers or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrowers
or such Subsidiary as a result thereof is greater than the Threshold Amount; or

     (f) Insolvency Proceedings. Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

     
CREDIT AGREEMENT (MuniMae)
  Page 45

 



--------------------------------------------------------------------------------



 



     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

     (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

     (k) Change of Control. There occurs any Change of Control with respect to
the Guarantor; or

     (l) Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect.

     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender to make Loans terminated
whereupon such commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

     
CREDIT AGREEMENT (MuniMae)
  Page 46

 



--------------------------------------------------------------------------------



 



     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable) any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full and all Commitments terminated, to the Borrowers or as
otherwise required by Law.

ARTICLE IX
ADMINISTRATIVE AGENT

     9.01. Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under and subject to the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative

     
CREDIT AGREEMENT (MuniMae)
  Page 47

 



--------------------------------------------------------------------------------



 



Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

     9.02. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

     9.03. Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof except as requested
by the Required Lenders but subject to the terms and conditions of the Agreement
and the other Loan Documents.

     9.04. Reliance by Administrative Agent.

     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly

     
CREDIT AGREEMENT (MuniMae)
  Page 48

 



--------------------------------------------------------------------------------



 



required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

     9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

     9.06. Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or

     
CREDIT AGREEMENT (MuniMae)
  Page 49

 



--------------------------------------------------------------------------------



 



creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

     9.07. Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent- Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

     9.08. Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity. In addition, nothing contained herein shall limit the
ability of any Lender to make loans to, issue letters of credit for the account
of, accept deposits from, acquire entity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with each of the Loan Parties and their respective Affiliates.

     9.09. Successor Administrative Agent. The Administrative Agent may, and at
the request of the Required Lenders for good cause shall, resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrowers at all

     
CREDIT AGREEMENT (MuniMae)
  Page 50

 



--------------------------------------------------------------------------------



 



times other than during the existence of an Event of Default (which consent of
the Borrowers shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrowers, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

     9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with the
provisions of the Loan Documents;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement,

     
CREDIT AGREEMENT (MuniMae)
  Page 51

 



--------------------------------------------------------------------------------



 



adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

     9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent to release any Lien on any property granted to or held
by the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale expressly permitted hereunder or under any
other Loan Document, (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders, or (iv) as provided in the Borrower
Security Agreement upon payment in full of any Taxable Construction Loan or
redemption of any Tax-Exempt Bond or as otherwise permitted under the Borrower
Security Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or release the Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.

     9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE X
MISCELLANEOUS

     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

     (a) waive any condition set forth in Sections 4.01(a) and (b) without the
written consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, or increase the Aggregate Commitment without the written consent of
each Lender;

     
CREDIT AGREEMENT (MuniMae)
  Page 52

 



--------------------------------------------------------------------------------



 



     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

     (e) change Section 2.11 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

     (g) release the Guarantor from the Guaranty without the written consent of
each Lender; or

     (h) change Section 9.07 without the written consent of each Lender.

     10.02. Notices and Other Communications; Facsimile Copies.

     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

     (i) if to the Borrowers or the Administrative Agent, the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail

     
CREDIT AGREEMENT (MuniMae)
  Page 53

 



--------------------------------------------------------------------------------



 



(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to the
Administrative Agent, pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

     (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. Any notices given by the Administrative Agent or the Lenders to any
Borrower shall be deemed given to all the Borrowers.

     10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

     10.04. Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted

     
CREDIT AGREEMENT (MuniMae)
  Page 54

 



--------------------------------------------------------------------------------



 



enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.

     10.05. Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date), All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

     
CREDIT AGREEMENT (MuniMae)
  Page 55

 



--------------------------------------------------------------------------------



 



     10.06. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

     10.07. Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Any Lender may at any time, without any cost or expense to the Loan
Parties, assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iii) any assignment of a Commitment must be approved by the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); (iv) prior to the occurrence of a Default, in no

     
CREDIT AGREEMENT (MuniMae)
  Page 56

 



--------------------------------------------------------------------------------



 



event shall either party to such assignment which continues to be a Lender have
an aggregate Commitment less than $10,000,000 after giving effect to any such
assignment; (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided however, if the assignment is made to a
Lender or an Affiliate of a Lender, the $3,500 fee will be waived the first time
a Lender elects to assign to another Lender or Affiliate thereof, so long as
assignor pays all legal expenses associated with such assignment; and (vi) prior
to the occurrence of a Default, the Administrative Agent and its Affiliates
shall retain at all times an aggregate Commitment which is never less than
$25,000,000.00. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Loan Parties shall not incur any cost or expense in
connection therewith, and (iv) the Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment,

     
CREDIT AGREEMENT (MuniMae)
  Page 57

 



--------------------------------------------------------------------------------



 



modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section.
10.09 as though it were a Lender, provided such Participant agrees to be subject
to Sections 2.11, 3.06(b) and 10.16 as though it were a Lender.

     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 10.15 as though it were a Lender.

     (f) Any Lender may at any time and without the consent of any Person pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

     10.08. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party, provided that, in the case of

     
CREDIT AGREEMENT (MuniMae)
  Page 58

 



--------------------------------------------------------------------------------



 



information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Borrowers, the other Loan Parties, the Administrative Agent,
each Lender and the respective Affiliates of each of the foregoing (and the
respective partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (b) all materials of any kind (including opinions or
other tax analyses) relating to such tax treatment or facts that are provided to
any of the Persons referred to above.

In addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such person normally makes
available in the course of its business of assigning identification numbers.

     10.09. Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrowers or any other Loan Party, any such notice being
waived by the Borrowers (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set- off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

     10.10. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

     
CREDIT AGREEMENT (MuniMae)
  Page 59

 



--------------------------------------------------------------------------------



 



Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

     10.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     10.12. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

     10.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan.

     10.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     
CREDIT AGREEMENT (ManiMae)
  Page 60

 



--------------------------------------------------------------------------------



 



     10.15. Tax Forms.

     (a) The following provisions shall apply to Foreign Lenders (as herein
defined):

     (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrowers pursuant to this Agreement) or such other evidence satisfactory to the
Borrowers and the Administrative Agent that such Foreign Lender is entitled to
an exemption from, or reduction of, U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States laws and regulations to avoid, or such evidence as is satisfactory
to the Borrowers and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrowers pursuant to this Agreement, (B)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrowers make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

     
CREDIT AGREEMENT (MuniMae)
  Page 61

 



--------------------------------------------------------------------------------



 



     (iii) The Borrowers shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrowers of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 10.15(a).

     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

     10.16. Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrowers shall have the right to replace a Lender as a party
to this Agreement, the Borrowers may, upon notice to such Lender and with the
approval of the Administrative Agent, such approval not be unreasonably
withheld, replace such Lender by causing such Lender to assign its Commitment
(with the assignment fee to be paid by the Borrowers in such instance) pursuant
to Section 10.07(b) to one or more other Lenders or Eligible Assignees procured
by the Borrowers; provided, however, that if the Borrowers elect to exercise
such right with respect to any Lender pursuant to Section 3.06(b), they shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The Borrowers shall

     
CREDIT AGREEMENT (MuniMae)
  Page 62

 



--------------------------------------------------------------------------------



 



(y) pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of replacement (including any amounts payable pursuant
to Section 3.05), and (z) release such Lender from its obligations under the
Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans.

     10.17. Governing Law.

     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF (I) THE STATE OF TEXAS
SITTING IN DALLAS COUNTY OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF
TEXAS OR (II) THE STATE OF NEW YORK OR OF THE UNITED STATES SITTING IN NEW YORK,
NEW YORK OR (III) ANY COUNTY AND STATE SELECTED BY THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS . BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWERS EACH CONSENT, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS LISTED IN CLAUSES (I) AND (II) OF THE
IMMEDIATELY PRECEDING SENTENCE AND THE BORROWERS IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION LISTED IN CLAUSES (I)
AND (II) OF THE IMMEDIATELY PRECEDING SENTENCE IN RESPECT OF ANY LOAN DOCUMENT
OR OTHER DOCUMENT RELATED THERETO. THE BORROWERS EACH WAIVE PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATES.

     NOTWITHSTANDING THE FOREGOING, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN SUCH JURISDICTION
SELECTED BY THE ADMINISTRATIVE AGENT OR AS OTHERWISE DIRECTED BY THE REQUIRED
LENDERS (IN WHICH CASE THE ADMINISTRATIVE AGENT WILL BRING SUCH LEGAL ACTION OR
PROCEEDING IN THE JURISDICTION SELECTED BY THE REQUIRED LENDERS).

     
CREDIT AGREEMENT (MuniMae)
  Page 63

 



--------------------------------------------------------------------------------



 



     10.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     10.19. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act. Each Loan Party covenants, represents and
warrants to Lenders and Administrative Agent that (a) such Loan Party is not,
nor shall be at any time until the Loans are repaid by a Person with whom any of
the Lenders is prohibited from transacting business of the type contemplated by
this Agreement pursuant to the Act and any executive orders and lists published
by the Office of Foreign Assets Control, U.S. Department of Treasury with
respect to Specially Designated Nationals and Blocked Persons, (b) it has taken,
and shall continue to take until the Loans are fully repaid, such measures as
are required by Law to assure that the funds invested in the Borrowers and/or
used to make payments on the Loans are derived (i) from transactions that do not
violate United States Law nor, to the extent such funds originate outside the
United States, do not violate the Laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States Law or to the
extent such funds originate outside the United States, under the Laws of the
jurisdiction in which they originated; and (c) such Loan Party is in compliance
with the Act in all material respects.

     10.20. NATURE OF OBLIGATIONS. ALL OF THE REPRESENTATIONS AND AGREEMENTS OF
THE BORROWERS ARE JOINT AND SEVERAL OBLIGATIONS OF ALL BORROWERS. ANY DOCUMENT
RELATED TO THE LOANS WHICH IS EXECUTED BY ANY OF THE BORROWERS SHALL BE BINDING
UPON ALL OF THE BORROWERS AS THOUGH IT WAS EXECUTED BY ALL OF THE BORROWERS.

     
CREDIT AGREEMENT (MuniMae)
  Page 64

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

              BORROWERS:
 
            MUNIMAE TEI HOLDINGS, LLC,     a Maryland limited liability company
 
            By: Municipal Mortgage & Equity, LLC
 
       

  By:   /s/ Gary A. Mentesana

     

--------------------------------------------------------------------------------

 

  Name:   Gary A. Mentesana

  Title:   Executive Vice President
 
            MMA CONSTRUCTION FINANCE, LLC,     a Maryland limited liability
company
 
            By: MuniMae Investment Services Corporation
 
       

  By:   /s/ Gary A. Mentesana

     

--------------------------------------------------------------------------------

 

  Name:   Gary A. Mentesana

  Title:   Executive Vice President
 
            MIDLAND MORTGAGE INVESTMENT
CORPORATION, a Florida corporation
 
       

  By:   /s/ Gary A. Mentesana

     

--------------------------------------------------------------------------------

 

  Name:   Gary A. Mentesana

  Title:   Executive Vice President
 
            GUARANTOR:
 
            MUNICIPAL MORTGAGE & EQUITY LLC,     a Delaware limited liability
company
 
       

  By:   /s/ Gary A. Mentesana

     

--------------------------------------------------------------------------------

 

  Name:   Gary A. Mentesana

  Title:   Executive Vice President

     
Credit Agreement (MuniMae)
  Signature Page

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as     Administrative Agent and a Lender
 
       

  By:   /s/ Jeff Journey

     

--------------------------------------------------------------------------------

 

  Name:   Jeff Journey

  Title:   Senior Vice President

     
Credit Agreement (MuniMae)
  Signature Page

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,     as Co-Syndication Agent and a
Lender
 
       

  By:   /s/ Michael Raarup

     

--------------------------------------------------------------------------------

 

  Name:   Michael Raarup

  Title:   Senior Vice President

     
Credit Agreement (MuniMae)
  Signature Page

 



--------------------------------------------------------------------------------



 



              ROYAL BANK OF CANADA,     as a Lender

       

  By:   /s/ Gordon MacArthur

     

--------------------------------------------------------------------------------

 

  Name:   Gordon MacArthur

  Title:   Authorized Signatory

     
Credit Agreement (MuniMae)
  Signature Page

 



--------------------------------------------------------------------------------



 



              CITICORP USA, INC., as Co-Syndication     Agent and a Lender
 
       

  By:   /s/ Maria Mckeon

     

--------------------------------------------------------------------------------

 

  Name:   Maria Mckeon

  Title:   Vice President

     
Credit Agreement (MuniMae)
  Signature Page

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, N.A., as a Lender  

  By:   /s/ Lisa M. Kotula

     

--------------------------------------------------------------------------------

 

  Name:   Lisa M. Kotula

  Title:   Vice President

     
Credit Agreement (MuniMae)
  Signature Page

 